 Case: 2:19-cv-02142-SDM-KAJ Doc #: 20 Filed: 05/15/20 Page: 1 of 1 PAGEID #: 91




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JENNIFER LEONARD,                            :
                                             :
              Plaintiff,                     :   Case No. 2:19-cv-2142
                                             :
                                             :   JUDGE SARAH MORRISON
       vs.                                   :
                                             :   Magistrate Judge Jolson
                                             :
JOHN DOE CORP. d/b/a                         :
“GOLDSTEIN & WEISS,” et al.,                 :
                                             :
              Defendants.                    :

                                             ORDER

       Magistrate Jolson’s May 14, 2020 Order and Report and Recommendation (ECF No. 14)

recommends that Plaintiff’s request to dismiss Defendants John Doe Corp. and Dorman

Incorporated (ECF No. 18) be granted under Federal Rule of Civil Procedure 4(m). (ECF No.

18.) After due review, the Court adopts the R&R. Defendants John Doe Corp. and Dorman

Incorporated are dismissed from this case.

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT COURT
